DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
 
Status of the Claims
Amendment filed on April 20, 2021 is acknowledged. Claims 1, 4 and 10 have been amended. Non-elected Invention and/or Species, Claims 11-20 have been withdrawn from consideration. Claims 1-8 and 10-20 are pending.  
Action on merits of Group I, Species 2, claims 1-8 and 10 follows.
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US Pub. No. 2011/0121372) in view of JON et al. (US. Patent No. 7,709,319) of record.

a substrate (310) including an active region (301); 
a plurality of first electrical isolation structures and a second electrical isolation structure directly disposed on the substrate (310); 5 
a plurality of first islands (306/307) directly disposed on the substrate (310) and separated from each other by the plurality of first electrical isolation structures, wherein the plurality of first islands (306/307) are in the active region (301); and  
at lease a second island (308) directly disposed on the substrate (310) and separated from the plurality of first islands (306/307) by the second electrical isolation structure, 15wherein the second island (308) is located outside the active region (301), 
wherein each of the plurality of first electrical isolation structures 10comprises a first bottom surface (bottom) in contact with the substrate (310) and a first top surface (top) opposite to the first bottom surface (bottom), and a width of the first bottom surface (bottom) is greater than a width of the first top surface (top);
wherein the second electrical isolation structure comprises a second bottom surface (bottom) in contact with the substrate (310) and a second top surface (top) opposite the second bottom surface (bottom), and a width of the second bottom surface (bottom) is greater than a width of the second top surface (top),
wherein the width of the second top surface (top) of the second electrical isolation structure is greater than the width (sic) the top surface of the first electrical isolation structure. (See FIG. 4). 


The planar line that covers the gate structures and oxide layer 415 is the interlayer dielectric. Within this layer the contacts 306-308 are formed and planarized by CMP. (See ¶ [0023]).    

    PNG
    media_image1.png
    595
    880
    media_image1.png
    Greyscale

Thus, KANG is shown to teach all the features of the claim with the exception of explicitly disclosing the first and second islands being semiconductor islands.
However, JON teaches a semiconductor structure including: 
a substrate (30) including an active region (cell area); 
a plurality of first electrical isolation structures (32) and a second electrical isolation structure (32) directly disposed on the substrate (30); 5 
a plurality of first semiconductor islands (34) directly disposed on the substrate and separated from each other by the plurality of first electrical isolation structures (32), wherein the plurality of first semiconductor islands (34) are in the active region; and  
at lease a second semiconductor island (34) directly disposed on the substrate (30) and separated from the plurality of first semiconductor islands (34) by the second electrical isolation structure (32), 15wherein the second semiconductor island (34) is located outside (periphery area) the active region (cell area). (See FIG. 5A).  
  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second islands of KANG utilizing semiconductor as taught by JON for the same intended purpose of providing electrical contact to the substrate without departing from the scope of either. 

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 3, each of the plurality of first islands (306/307) of KANG comprises a first portion (lower) disposed on the substrate (310) and a second portion (upper) disposed on the first 20portion (lower), and a height of the second portion is greater than a height of the first portion. 
With respect to claim 4, a bottom surface of the first portion (lower) of KANG is lower than the first bottom surface (bottom) of the first electrical isolation structure.
With respect to claim 255, the second portion (upper) of KANG is separated from the substrate (310) by the first 26portion (lower). 

With respect to claim 7, the first portion (lower, silicide) of KANG is un-doped.
With respect to claim 10, the 20width of the second bottom surface (bottom) of the second electrical isolation structure of KANG is greater than the width (sic) the first bottom surface (bottom) of the first electrical isolation structure. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KANG ‘372 and JON ‘319 as applied to claim 1 above, and further in view of KIM et al. (US Patent No. 6,893,914) of record.
KANG, in view of JON, teaches the semiconductor device as described in claim 1 above including the plurality of first semiconductor island having an aspect ratio greater than 1.  
Thus, KANG and JON are shown to teach all the features of the claim with the exception of explicitly disclosing the aspect ratio of the first semiconductor island being greater than 10. 
However, KIM teaches the semiconductor device including: a plurality of first semiconductor island (124) disposed on a substrate (110) including an active region (C), wherein a height-to-width aspect ratio of the plurality of the first semiconductor island is greater than 10. (See FIG. 2d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first semiconductor island of JON and PARK having the aspect ratio as taught by KIM to provide connection to the substrate.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KANG ‘372 and JON ‘319 as applied to claim 6 above, and further in view of JUNG (US Patent No. 6,239,015) of record.
KANG, in view of JON, teaches the semiconductor structure as described in claim 6 above including the second portion (upper) comprising dopants of a first conductivity type (conductive polysilicon).20
Thus, KANG and JON are shown to teach all the features of the claim with the exception of explicitly disclosing the first portion (lower) comprising dopants of a second conductivity type.  
However, JUNG teaches a semiconductor structure including:
each of a plurality of first islands (110) comprises a first portion (108a/102 or 108b/103) disposed on a substrate (100) and a second portion (110) disposed on the first 
wherein the first portion (108a/102 or 108b/103) comprises dopants of a second conductivity type (n or p) complementary to the first conductivity type (p or n). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first portion of the semiconductor island of KANG, in view of JON, comprising dopant of second conductivity type complementary to the first type as taught by JUNG to provide contact to the substrate.

Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.
Applicant argues: 
KANG fails to explicitly disclose whether the substrate 310 provides electrical isolation for the storage node contacts 306a, 306b, a bitline contact 307, and a logic contact 308 or whether the substrate 310 is electrical isolation material. 

However, this is not a limitation of claim 1. Claim 1 recites: “a plurality of first electrical isolation structures and a second electrical isolation structure directly disposed on the substrate”.  
Applicant clearly recognized that the first electrical isolation structures and a second electrical isolation structure of KANG are directly disposed on the substrate 310, as shown in fig. 4A above. 
The first electrical isolation structures and a second electrical isolation structure of KANG being electrical isolation structures are well known in the art, particularly, is supported The first insulation interlayer 32 may comprise an oxide …). 
The contacts 306-308 of KANG being formed in a dielectric interlayer is well known in the art. This is shown as layer 32 of JON ‘319 or layer 104 of JUNG ‘015 or layer 13 of PARK ‘141. All of these layers comprise a first bottom surface in contact with the substrate and a first top surface opposite to the first bottom surface and a width of the bottom surface is greater than a width of the first top surface.

Applicant further argues:
Fig. 5B of JON Referring to Fig. 5B of JON, the top surface of the first insulation interlayer 32 and the top surface of the contact pad 34 are coplanar. The width of the top surface of the contact pads 34 in the cell area and the boundary area is identical. 
In contrast, in the present invention, as shown in Fig. 2C, both the width Wt4 of the top surface 224T and the width Wb4 of the bottom surface 224B of the second semiconductor island 220-2 are greater than the width Wt3 of the top surface 222T of the first semiconductor islands 220-1. In another embodiment, Fig. 4E also illustrates this feature. 

However, there is no such limitation(s) recited in claim 1.
All limitations of claim 1 are met.
The rejection of claim 1 and all dependent claims are therefore, maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829